Citation Nr: 1452427	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-44 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD), exclusive of a period when a temporary total rating was assigned beginning on September 8, 2010 to November 30, 2010.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Roanoke, Virginia.  

Jurisdiction over the Veteran's appeal has since been transferred to the RO in St. Petersburg, Florida.

In the August 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  The Veteran perfected an appeal as to a disagreement with that rating.

In March 2011, the RO assigned a temporary total disability rating based on hospitalization for the service-connected PTSD.  The Veteran did not initiate any appeal relative to this claim, and it is not before the Board.

In February 2013, the Veteran testified at hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In July 2013, the Board added the issue of TDIU and remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  



FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment and mood.

2.  The service-connected PTSD is shown to be of such severity as to preclude the Veteran form performing all forms of substantially gainful employment consistent with his educational and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial schedular rating of 70 percent, but not higher, for the service-connected PTSD have been met, for the entire appeal period, exclusive of a period when a temporary total rating was assigned beginning on September 8, 2010 to November 30, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2014).

2.  The criteria for the assignment of a TDIU rating due to the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Regarding the TDIU claim, in light of the favorable determination being reached in this decision, the Board finds that no further discussion of Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

With regard to the claim for a higher rating for the service-connected PTSD, the Veteran's disagreement arises from the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all VA, Vet Center, and Social Security Administration (SSA) records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in October 2008, May 2011, and October 2013.  

The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationales for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In February 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issue on appeal at the time (i.e. increased rating for PTSD), elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  

These actions satisfied the duties an VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In July 2013, the Board remanded the Veteran's appeal to obtain VA treatment records, SSA records, and to provide the Veteran with a VA examination to determine the current severity of his PTSD.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  These claims are thus ready to be considered on the merits.


Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the severity of the service-connected PTSD has not materially changed during the appeal period and a uniform evaluation is warranted. 

The Veteran's PTSD has been rated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these criteria, the next higher rating of 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  
The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

For the following reasons, the Board finds that the evidence warrants a 70 percent rating for the entire appeal period.  

The Veteran was first afforded a VA examination for his service-connected PTSD in October 2008.  The examiner reported that the Veteran experienced frequent nightmares, had difficulty sleeping, and was irritable, angry, and impatient.  The examiner also noted that the Veteran experienced hypervigilance and felt uneasy in crowds.  The examiner stated that the Veteran had difficulty holding and maintaining gainful employment, and was fired from jobs as a result of his consumption of alcohol, which he used to cope with his PTSD.  

During the examination, the Veteran indicated that he had recurrent episodes of acute suicidal thinking and on several occasions attempted suicide.  He stated that he felt anxious and depressed most of the time.  The Veteran underwent inpatient treatment for his PTSD and alcohol abuse in 2007.

The examiner noted that the Veteran's behavior was normal and that he was a "truthful and reliable historian."  Memory function was intact and his thought process was goal directed.  His mood was anxious and depressed.  

The examiner found that the Veteran's former alcohol dependence was a direct result of his service-connected PTSD and that he was able to work if the job was not stressful.  He assigned the Veteran a GAF score of 50.

The Veteran's next VA examination was in May 2011.  The VA examiner reported that the Veteran was hospitalized for PTSD in July 2010 when he was given a GAF score of 50.  The Veteran was stabilized through medication and was discharged with a GAF score of 60.  The Veteran admitted to attempting suicide numerous times.

During the examination, the Veteran was attentive with unremarkable speech and normal affect.  His mood was described as nervous and jumpy.  He had no delusions and displayed an unremarkable thought process with average intelligence.  His memory was normal.  

The VA examiner indicated that the Veteran experienced the following PTSD symptoms:  recurrent and intrusive recollections; sleep disturbance; hypervigilance; detachment; exaggerated startle response; and flashbacks.  

The VA examiner stated that the Veteran was unemployed due to his alcohol dependence, rather than his PTSD, but did not provide an opinion as to whether the alcohol dependence was caused by the PTSD.  The VA examiner found that the Veteran had mild social inhibition due to his PTSD and cited to the Veteran's relationship with friends and his daughter.  

The VA examiner added that important social activities were given up due to substance abuse, but did not provide an opinion as to whether the Veteran's substance abuse was caused by his PTSD.  The VA examiner assigned the Veteran a GAF score of 55.

The Veteran's most recent VA examination was in October 2013.  During the examination, the Veteran reported that he had thoughts of self-harm several months prior to the examination.  

The VA examiner stated that the Veteran experienced disturbed sleep patterns, irritability, hypervigilance, and an exaggerated startle response more than once per month.  The PTSD symptoms caused clinically significant distress or impairment in social, occupational, and other important areas of functioning.  

The VA examiner assigned the Veteran a GAF score of 65 and concluded that the Veteran had moderate PTSD.  The VA examiner reasoned that the Veteran's subjective complaints during the examination were out of proportion with objective examination findings and noted several inconsistencies regarding the Veteran's statements.

During the February 2013 hearing, the Veteran testified that he experienced depression, panic attacks, sleep impairment almost daily and had a plan for committing suicide.  He also reported difficulty with his memory and following complex commands.  

The Veteran is certainly competent to offer his observations of his PTSD symptoms and his statements are credible.  

The Board finds that the Veteran's symptoms related to his PTSD more nearly approximate the criteria for the assignment of an initial disability rating of 70 percent.  The evidence indicates that the Veteran has occupational and social impairment with deficiencies in most areas.  

The Veteran has reported suicidal ideation during the appeal period.  The VA examiners have reported that the Veteran has impaired impulse control and periods of violent outbursts.  

Although the Veteran had a GAF score of 65 at his most recent VA examination, the examiner determined that the PTSD symptoms caused clinically significant distress or impairment in social and occupational functioning.  

At prior VA examinations, his previous GAF scores were 50 and 55, which demonstrates serious impairment in social and occupational functioning.  Thus, the Veteran's initial disability rating for the appeal period more closely approximates that of occupational and social impairment with deficiencies in most areas, which warrants a rating of 70 percent.

A higher schedular rating of 100 percent is not warranted, however, as that rating requires evidence of total occupational and social impairment.  At each examination, the Veteran demonstrated an intact thought process and normal memory.  

The Veteran has also maintained interpersonal relationships with his daughter, brother, friends, and fiancé during the appeal period.  He has also exhibited appropriate hygiene and behavior at each of his examinations.

The Board has also considered the lay statements of record describing the Veteran's PTSD.  However, neither the lay statements nor the medical evidence of record establishes that, during the current appeal period, the Veteran manifested total occupational and social impairment in order to meet the criteria for a 100 percent rating.  


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  

However, in this case there are no additional symptoms that have not been attributed to the Veteran's service-connected PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent disability, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  38 C.F.R. § 4.16(a).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

During the current appeal period, the Veteran has been service connected for PTSD and assigned a 70 percent rating.  This is the Veteran's only service-connected disability. Thus, the Veteran meets the percentage criteria laid out in 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disability renders him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the evidence shows that the service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.

The Veteran is currently unemployed, per his September 2013 Veteran's Application for Increased Compensation Based on Unemployability.  In the past five years, the Veteran was employed from July 2012 through March 2013 as a truck driver.  During this period, he was employed by one company for approximately six months and another company for approximately 2 months.  The Veteran indicated that he had lost his most recent job as a result of his service-connected PTSD. 

In January 2009, the Veteran filed an application for SSA Disability Insurance Benefits (DIB).  The SSA awarded the Veteran DIB based upon his PTSD.  

In doing so, SSA relied upon a May 2009 opinion from Dr. L., which found the Veteran was able to perform simple and moderate tasks, but had significant problems coping with feedback from others and as a result was unlikely to maintain a regular work schedule.

The October 2008 and May 2011 VA examiners determined that the Veteran was unemployed due to his substance abuse.  The October 2008 examiner stated that the Veteran had difficulty holding and maintaining gainful employment, and was fired from jobs as a result of his consumption of alcohol, which he used to cope with his PTSD.  

The May 2011 VA examiner did not provide an opinion regarding the cause of the Veteran's substance abuse.  The October 2013 VA examiner did not render an opinion regarding the Veteran's unemployment.

In considering the record in its entirety, and in giving the Veteran the benefit of the doubt, the Board finds that the evidence shows that the impact of the service-connected PTSD as likely as not prevents the Veteran from obtaining and retaining substantially gainful employment.  

In resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

An increased rating of 70 percent, but not higher for the service-connected PTSD is granted, subject to the regulations governing the payment of VA benefits. 

Entitlement to a TDIU rating is granted, subject to the regulations governing the award of monetary benefits. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


